J-S76034-18


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

 COMMONWEALTH OF PENNSYLVANIA             :   IN THE SUPERIOR COURT OF
                                          :        PENNSYLVANIA
                                          :
              v.                          :
                                          :
                                          :
 PAUL LEN SCHAFFER                        :
                                          :
                    Appellant             :   No. 743 WDA 2018

                 Appeal from the PCRA Order April 9, 2018
   In the Court of Common Pleas of Jefferson County Criminal Division at
                     No(s): CP-33-CR-0000569-2000

BEFORE: BENDER, P.J.E., KUNSELMAN, J., and MURRAY, J.

MEMORANDUM BY MURRAY, J.:                       FILED DECEMBER 24, 2018

      Paul Len Schaffer (Appellant) appeals pro se from the denial of his serial

petition seeking relief pursuant to the Post Conviction Relief Act (PCRA), 42

Pa.C.S.A. §§ 9541-9546. We affirm.

      A prior panel of this Court summarized the relevant history of this case

as follows:

      [Appellant] is serving an aggregate sentence of 26-52 years [of]
      imprisonment, imposed following his conviction for rape, statutory
      sexual assault, and related charges. He was sentenced on June
      5, 2002, at which time he was also determined to be a Sexually
      Violent Predator (SVP).       On appeal, this Court affirmed
      [Appellant]’s judgment of sentence, and our Supreme Court
      subsequently denied his petition for allowance of appeal on August
      31, 2006. Commonwealth v. P.L.S., 894 A.2d 120 (Pa. Super.
      2006), appeal denied, 906 A.2d 542 (Pa. 2006). [Appellant]
      later unsuccessfully sought both [relief pursuant to the Post
      Conviction Relief Act (PCRA), 42 Pa.C.S.A. §§ 9541-9545] and
      review in the federal courts.
J-S76034-18


See Commonwealth v. Schaffer, 1160 WDA 2014 at 1-2 (Pa. Super. July

10, 2015) (unpublished memorandum).

      As a result of Appellant’s unrelenting attempts to obtain post-conviction

relief, the procedural history of this case is lengthy and convoluted.      Of

relevance to the instant appeal, on November 3, 2017, Appellant filed a

petition for writ of habeas corpus in which he raised various illegal sentence

claims. The trial court properly treated the habeas corpus petition as a PCRA

petition. See 42 Pa.C.S.A. § 9542 (providing that “[t]he action established in

this subchapter shall be the sole means of obtaining collateral relief and

encompasses all other common law and statutory remedies for the same

purpose that exist when this subchapter takes effect . . .”); see also

Commonwealth v. West, 938 A.2d 1034, 1043 (Pa. 2007) (stating that “the

PCRA subsumes all forms of collateral relief, including habeas corpus, to the

extent a remedy is available under such enactment”).

      On March 5, 2018, the PCRA court issued “Notice of Intention to Dismiss

PCRA Petition” consistent with Pennsylvania Rule of Criminal Procedure 907.

On April 9, 2018, it entered the order dismissing the PCRA petition, from which

Appellant timely appealed. Both the PCRA court and Appellant have complied

with Pennsylvania Rule of Appellate Procedure 1925.

      On appeal, Appellant claims that the PCRA court erred when it

“dismissed the Writ of Habeas Corpus.” However, before we can address this

claim, we must determine whether we have jurisdiction. “Pennsylvania law


                                     -2-
J-S76034-18


makes clear no court has jurisdiction to hear an untimely PCRA petition.”

Commonwealth v. Monaco, 996 A.2d 1076, 1079 (Pa. Super. 2010)

(quoting Commonwealth v. Robinson, 837 A.2d 1157, 1161 (Pa. 2003)).

A petitioner must file a PCRA petition within one year of the date on which the

petitioner’s judgment became final, unless one of the three statutory

exceptions apply:

      (i) the failure to raise the claim previously was the result of
      interference by government officials with the presentation of the
      claim in violation of the Constitution or laws of this Commonwealth
      or the Constitution or laws of the United States;

      (ii) the facts upon which the claim is predicated were unknown to
      the petitioner and could not have been ascertained by the exercise
      of due diligence; or

      (iii) the right asserted is a constitutional right that was recognized
      by the Supreme Court of the United States or the Supreme Court
      of Pennsylvania after the time period provided in this section and
      has been held by that court to apply retroactively.

42 Pa.C.S.A. § 9545(b)(1). A petitioner must file a petition invoking one of

these exceptions “within 60 days of the date the claim could have been

presented.” 42 Pa.C.S.A. § 9545(b)(2).       If a petition is untimely, and the

petitioner has not pled and proven any exception, “‘neither this Court nor the

trial court has jurisdiction over the petition. Without jurisdiction, we simply

do not have the legal authority to address the substantive claims.’”

Commonwealth v. Derrickson, 923 A.2d 466, 468 (Pa. Super. 2007)

(quoting Commonwealth v. Chester, 895 A.2d 520, 522 (Pa. 2006)).




                                      -3-
J-S76034-18


       In this case, the trial court sentenced Appellant on June 5, 2002. This

Court affirmed Appellant’s judgment of sentence on February 2, 2006, and

our Supreme Court denied his petition for allowance of appeal on August 31,

2006. Consequently, Appellant’s request for PCRA relief is facially untimely,

and he does not argue otherwise. Accordingly, we are without jurisdiction to

address Appellant’s appeal unless he has pled and proven one of the three

timeliness exceptions of Section 9545(b)(1). See id.

       Appellant has not attempted to plead or prove any of the timeliness

exceptions of Section 9545(b)(1) in his PCRA petitions. Petition for Writ of

Habeas Corpus, 11/3/17.          As Appellant has failed to plead and prove an

exception under section 9545(b)(1), we are without jurisdiction to address the

merits of his appeal. Derrickson, supra.1


____________________________________________


1  To the extent Appellant appears to argue that his designation as an SVP
renders his sentence illegal, citing this Court’s decision in Commonwealth v.
Butler, 173 A.3d 1212 (Pa. Super. 2017). In Butler, the appellant challenged
his SVP designation on direct appeal. This Court held that, in light of our
Supreme Court’s decision in Muniz and the United States Supreme Court’s
decisions in Apprendi v. New Jersey, 530 U.S. 466 (2000) and Alleyne v.
United States, 570 U.S. 99 (2013), “[sub]section 9799.24(e) of SORNA
[relating to SVP designation] violates the federal and state constitutions
because it increases the criminal penalty to which a defendant is exposed
without the chosen fact-finder making the necessary factual findings beyond
a reasonable doubt.” Butler, 173 A.3d at 1218. In challenging his SVP
designation and arguing that his sentence is illegal, Appellant has not
attempted to plead or prove a timeliness exception to his facially untimely
PCRA petition. To the extent Appellant argues the exception set forth in
Section 9545(b)(1)(iii) applies to his SVP claim, he must demonstrate that
Butler applies retroactively to cases pending on collateral review. Because
our Supreme Court has issued no such decision, Appellant cannot rely on
Butler to meet this timeliness exception.

                                           -4-
J-S76034-18


     Order affirmed.



Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 12/24/2018




                          -5-